Beck, J.
The only questions presented upon this appeal are those of fact. It is insisted by appellants that under the evidence, the defense made by them is sustained. We are of a different opinion. While there_may be some circumstances which are regarded by the law as badges of fraud, that is, which usually accompany fraudulent transactions, yet these alone have not the force to overthrow the transaction in a court of justice. They are the embarrassment of Curren at the time of plaintiff’s purchase of the mortgage; the withholding of the assignment for a long time from record;, the payment of a small part of the consideration for the assignment by a note of Curren; the relationship of the mortgagor and assignee, the iilaintiff being Curren’s nephew, and two or three other matters of like character. But these, without other evidence, are insufficient to stamp the transaction as fraudulent. They are entirely consistent with the good faith of the transaction; that is, a transaction accompanied by such circumstances may nevertheless be honest. The plaintiff testifies to the absence of all fraudulent designs. His evidence and the presumption in favor of the honesty of the transaction, cannot be overcome by the circumstances attending it above referred to.
Affirmed.